Pennington, J.
— Delivered the opinion of the Court. It is admitted in the case, that the principal question on the trial, wras the boundary line of two tracts of land. The acts and declarations of Mr. Hand, under whom the defendants claimed title, relative to the boundary line, made and done while he was in possession [*] and owned the land, was competent evidence to go to the jury; that he showed the jury on the view, a different corner, made no difference; lie could give no evidence on the view; and even if he had done it, the testimony was admissible on another ground; this evidence was not conclusive, but would go to show the understanding of Mr. Hand at the time, and to explain an ancient transaction. The deed to Jenkins of a tract of land adjoining the land in controversy, calling for a corner in Townsend’s swamp, in the lino of Hand’s swamp, made up*520wards of a half a century ago, was competent evidence. It went to show what was the understanding of those who located the land adjoining, and also that of the West-Jersey Society, at the time; it was evidence of the reputed boundary, fifty years ago, which is always evidence in boundary questions. We give no opinion as to the degree of weight this testimony ought to have witii the jury; this must, as in other cases, depend on other facts and circumstances in the cause; it being admissible, the plaintiff ought to have had the benefit of it. Let there be a new trial, with costs, to abide the event of the suit.
Rule for a new trial made absolute.